In a letter to the Clerk of the Appellate Courts, respondent Traci L. Crumley, of Monroe, Nebraska, an attorney admitted to the practice of law in the State of Kansas, voluntarily surrendered her license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2002 Kan. Ct. R. Annot. 275).
At the time the respondent surrendered her license, a formal complaint had been filed by the Disciplinary Administrator’s office. The formal complaint was filed based on the respondent being convicted of two misdemeanor counts in Johnson County, Kansas, K.S.A. 21-3701, theft, and K.S.A. 21-3818, falsely reporting a crime.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Traci L. Crumley be and she is hereby disbarred from the practice of law in Kansas and her license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Traci L. Crumley from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs therein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2002 Kan. Ct. R. Annot. 279).